Citation Nr: 1434413	
Decision Date: 08/01/14    Archive Date: 08/08/14	

DOCKET NO.  11-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, claimed as osteochondritis dessicans of the right knee.

2.  Whether the veteran meets the basic eligibility requirements to establish entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from November 13, 1959 to March 23, 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 decision, as well as a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a rating decision of July 1979, the RO denied entitlement to service connection for a right knee disability, specifically, osteochondritis dessicans of the right knee.  The Veteran subsequently voiced his disagreement with that determination, but failed to perfect his appeal.  Accordingly, the July 1979 rating decision became final.  Since the time of that determination, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence new, but not material, and the current appeal ensued.

This case was previously before the Board in August 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  In an unappealed rating decision of July 1979, the RO denied entitlement to service connection for a right knee disability, specifically, osteochondritis dessicans of the right knee.

2.  Evidence received since the time of the RO's July 1979 rating decision denying entitlement to service connection for a right knee disability, including osteochondritis dessicans of the right knee, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The Veteran did not have service during a recognized/qualifying period of war.
CONCLUSIONS OF LAW

1.  The decision of the RO in July 1979 denying entitlement to service connection for a right knee disability, including osteochondritis dessicans of the right knee, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the RO's decision of July 1979 denying entitlement to service connection for a right knee disability, including osteochondritis dessicans of the right knee, is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for basic eligibility for nonservice-connected pension benefits have not been met.  §§ 101(29), 1521, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of July 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested or that a VA examination is in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for a chronic right knee disability.  In pertinent part, it is contended that the Veteran's current right knee pathology had its origin as the result of an incident or incidents of his basic military training.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

Evidence is considered to be "new" if it was not previously submitted to agency decision makers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the aforementioned rating decision in July 1979, it was noted that the Veteran had a history of a right knee disability prior to service.  In fact, prior to service, he did not engage in athletics due to his right knee pathology.  During basic training, the Veteran experienced increased symptoms and had trouble keeping up with training.  The diagnosis noted at the time was osteochondritis dessicans of the medial femoral condyle (of the right knee).  Noted at the time of the July 1979 rating decision was that the Veteran was separated from service for his right knee disability, with no aggravation being shown during his period of active military duty.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.

Evidence received since the time of the July 1979 rating decision, consisting, for the most part, of duplicate service treatment records and various private medical records, while in part "new" in the sense that it was not previously of record, is not "material."  More specifically, such evidence shows only continuing treatment for the Veteran's various right knee problems, with no demonstrated relationship between such pathology and any incident or incidents of the Veteran's period of active military service.  Under the circumstances, the Board is of the opinion that the evidence received since the time of the July 1979 rating decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of entitlement to service connection for a right knee disability (claimed as osteochondritis dessicans of the right knee) must be denied.

In evaluating the Veteran's claimed right knee disability, the Board has the duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current right knee pathology to an incident or incidents of his period of basic training.  However, there currently exists no evidence that the Veteran suffers from right knee pathology (including arthritis) which is in any way the result of an incident or incidents of his period of active military service.  The Veteran's statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disability in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


Basic Pension Eligibility

In addition to the above, the Veteran in this case seeks entitlement to nonservice-connected pension benefits.  In that regard, "improved pension" is a benefit payable by the Department of Veterans Affairs to Veterans of a period or periods of war because of nonservice-connected disability or age.  The qualifying periods of war for this benefit are the Mexican Border period, World War I, World War II, the Korean Conflict, the Vietnam Era, and the Persian Gulf War.  Payments are made monthly unless the amount of the annual benefit is less than four percent of the maximum annual rate payable to a Veteran under 38 U.S.C.A. § 1421(b), in which case payments may be made less frequently than monthly.

Basic entitlement exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a disability adjudged service connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war; and who meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.323; and is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to the Veteran's own willful misconduct.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2013).

The "periods of war" applicable in this case are defined as follows:

(a) Korean Conflict:  June 27, 1950 through January 31, 1955, inclusive;

(b) Vietnam Era:  The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964 and ending on May 7, 1975, inclusive, in all other cases.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.2 (2013).

As noted above, the Veteran had active military service from November 13, 1959 to March 23, 1960.  Pursuant to applicable law and regulation, the Korean Conflict is recognized as service from June 27, 1950 through January 31, 1955, inclusive, while the Vietnam Era began on February 28, 1961 and ended on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period, or the period beginning on August 5, 1964 and ending on May 7, 1975, inclusive, in all other cases.  

As is clear from the above, the Veteran did not have qualifying service during either the Korean Conflict or the Vietnam Era.  Accordingly, the Veteran did not have service during a qualified period of war.  Under the circumstances, the basic eligibility requirements regarding nonservice-connected pension related to a period of war are not met, and entitlement to nonservice-connected pension must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a right knee disability (claimed as osteochondritis dessicans) is denied.

Basic eligibility for nonservice-connected pension benefits is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


